Stiles, J.
(dissenting). — I dissent from the conclusions arrived at by the majority, in the first place, because the court made no finding of the material facts involved in the controversy. No separate findings whatever were filed, but the decree recites the following facts as found to be true:
‘ ‘ That plaintiff and defendant entered into an agreement to run the saloon business in the basement of defendant’s building [description ], by the terms of which agreement the plaintiff was to contribute his time and services to the said business and the defendant the basement room of his said building, and that if the business paid sufficient profit therefor, the defendant was to be paid $50 per month as rent for the said basement, and the plaintiff a reasonable compensation for his services as manager of the business. That the advancement of money made by defendant in the procurement of license and stock with which to start the business was advanced to the business, and by the terms of the agreement, for the same the plaintiff was to credit the defendant with the same on the notes held by plaintiff against defendant and wife for such amount thereof as the business failed to realize.”
These were the only findings of fact, and it seems to me plainly fall far short of a finding that the parties entered into a partnership agreement. If the business realized profit enough, defendant was to have $50 a month rent for his basement and the plaintiff a reasonable compensation for his services as manager. Nothing whatever was said about any further profits or any losses. There was no conclusion of law that the parties were partners, or that there were either profits or losses of the business, or any *156partnership property in existence on which the court could be called to administer.
Such being the state of the record, there is nothing by which this court should consider itself bound either one way or the other. The only evidence of the partnership was the statement of the respondent, not definitely that an agreement of partnership was made, but of certain facts, most of which were drawn out of him by the baldest kind of leading questions, and which it was maintained went to show the existence of such a relation. Certain witnesses testified that the appellant had some talk with them regarding the fitness of an applicant for the position of barkeeper in the saloon. In my judgment the appellant’s testimony completely outweighed everything that was offered to sustain the allegation of a partnership.
Anders, J., concurs.